NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            16-JUL-2021
                                            09:07 AM
                                            Dkt. 41 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

             LANRIC HYLAND, Appellant-Appellant, v.
         DEPARTMENT OF HUMAN SERVICES, STATE OF HAWAI#I,
                        Appellee-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                   (CIVIL NO. 3CC17-1-00101K)


                      ORDER DISMISSING APPEAL
       (By: Ginoza, Chief Judge, Fujise and Leonard, JJ.)
          Upon review of the record, it appears that:
          (1) On October 3, 2018, Appellee-Appellee Department of
Human Services (DHS) filed a suggestion of death upon the record,
under Hawai#i Rules of Appellate Procedure (HRAP) Rule 43(a), for
self-represented Appellant-Appellant Lanric Hyland (Hyland);
          (2) On June 2, 2021, the court ordered that within
thirty days from the order, DHS shall confirm whether a special
administrator or personal representative has been appointed for
Hyland's estate and, if so, DHS shall take further action
specified in the order; and
          (3) On June 24, 2021, DHS's counsel filed a declaration
stating there is no record of a personal representative, special
administrator, or other person with designated authority over
Hyland's public assistance benefits; DHS's counsel and Hawai#i
State Judiciary staff reviewed court records and determined there
is no probate case or other action appointing a personal
representative or special administrator for Hyland's estate;
through Hyland's former counsel, DHS's counsel located an
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

individual who helped with some estate matters after Hyland's
death but she was not his personal representative or special
administrator of the estate, there was no documentation
appointing her as the personal representative or special
administrator, she did not intend to file an action to be named
personal representative or special administrator, and she did not
wish to pursue this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed, under HRAP Rule 43(a), based upon Hyland's death and
there being no substitute appellant in this case.
          DATED: Honolulu, Hawai#i, July 16, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge




                                  2